10

11

12

13

14

15

16

17

18

19

20

21

pe

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 1 of 7

NICHOLAS A. TRUTANICH
United States Attorney

Nevada Bar Number 13644
CHRISTOPHER BURTON

Nevada Bar Number 12940

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6551 / Fax: 702.388.6418
Christopher.Burton4@usdoj.gov
Attorneys for the United States

PG bee

Same Us

2019 AUG -7 AM 10:35

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
MAX SMIETANA,
Defendant.

 

 

2:19-mj-584-NJK
Case No.

COMPLAINT for violation of:

Operating a Motor Vehicle while
Under the Influence of Alcohol
(36 C.F.R.§ 4.23(a)(1));

Operating a Motor Vehicle with a
BAC of 0.08 Grams and Higher
(36 C.F.R. § 4.23(a)(2));

Driving with a Revoked Driver’s License
(36 C.F.R. § 4.2(b); N.R.S. 483.560(1));

Speeding
(36 C.F.R. § 4.21(c));

Open Container of Alcohol in Vehicle
(36 C.F.R. § 4.14(b));

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

complainant, being first duly sworn, states that:

COUNT ONE
Operating a Motor Vehicle while Under the Influence of Alcohol
(36 C.F.R. § 4.23(a)(1))

On or about August 6, 2019, in the State and Federal District of Nevada,

within the boundaries of the Lake Mead National Recreation Area, MAX SMIETANA,

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 2 of 7

defendant herein, operated a red 2013 Chevrolet passenger car bearing Nevada registration
689E47, under the influence of alcohol to a degree that rendered the defendant incapable of
safe operation, to wit: SMIETANA operated said vehicle and failed to dim the vehicle’s high
beam headlights as he passed a marked patrol vehicle traveling in the opposite direction; the
vehicle was drifting within the lane of travel and was traveling visibly faster than the
posted speed limit; Rangers confirmed the vehicle was traveling 70 mph in the posted
50-mph zone with the calibrated Golden Eagle II Radar unit; SMIETANA stated that
he had not consumed any alcoholic beverages however two open 12-ounce containers of
Pabst Blue Ribbon beer were observed in the vehicle and SMIETANA had a strong odor of
an alcoholic beverage on his breath; SMIETANA stated that he was lost and was trying to
get to North Las Vegas and when asked for his driver’s license he appeared to fumbe with
different items in his possession; SMIETANA performed poorly on Standard Field Sobriety
Tests; SMIETANA provided “Intoxilyzer 8000” test results of 0.098 grams and 0.089 grams
of alcohol per 210 liters of breath, respectively; all in violation of Title 36, Code of Federal
Regulations, Section 4.23(a)(1).
COUNT TWO
Operating a Motor Vehicle with a BAC of 0.08 Grams and Higher
(36 C.F.R. § 4.23(a)(2))

On or about August 6, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, MAX SMIETANA, defendant
herein, operated red 2013 Chevrolet passenger car bearing Nevada registration 689E47, with
an alcohol concentration in the defendant’s breath of 0.08 grams and more of alcohol per

210 liters of breath, to wit: “Intoxilyzer 8000” test results of 0.098 grams and 0.089 grams of

 
10

ll

12

13

14

15

16

17

18

19

20

Zi

22

22

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 3 of 7

alcohol per 210 liters of breath, respectively; all in violation of Title 36, Code of Federal

Regulations, Section 4.23(a)(2).
COUNT THREE
Driving with a Revoked Driver’s License
(36 C.F.R. § 4.2(b); N.R.S. 483.560(1))

That on or about August 6, 2019, in the State and Federal District of Nevada, within
the boundaries of the Lake Mead National Recreation Area, MAX SMIETANA, defendant
herein, operated a red 2013 Chevrolet passenger car bearing Nevada registration 689E47 on
a highway or on premises to which the public has access at a time when his driver’s license
was in a revoked status; all in violation of Title 36, Code of Federal Regulations, Section
4.2(b), and Nevada Revised Statute 483.560(1).

COUNT FOUR
Speeding
(36 C.F.R. § 4.21(c))

That on or about August 6, 2019, in the State and Federal District of Nevada, within
the boundaries of the Lake Mead National Recreation Area, MAX SMIETANA, defendant
herein, operated a red 2013 Chevrolet passenger car bearing Nevada registration 689E47 at
a speed in excess of the speed limit, which is prohibited, to wit: SMIETANA was observed
operating said motor vehicle and was traveling along Lakeshore Drive at what appeared to
be a high rate of speed; the calibrated radar unit in the Ranger’s patrol vehicle showed that

said vehicle was traveling at 70 miles per hour in a posted 50-mph zone; all in violation of

Title 36, Code of Federal Regulations, Section 4.21(c).

 
10

11

12

13

14

15

16

17

18

19

20

21

Ze

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 4 of 7

COUNT FIVE
Open Container of Alcohol in a Motor Vehicle
(36 C.F.R. § 4.14(b))

On or about August 6, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, MAX SMIETANA, defendant
herein, operated a red 2013 Chevrolet passenger car bearing Nevada registration 689E47 and
did carry and store a bottle, can, and other receptacle containing an alcoholic beverage that
is open, and has been opened, and whose seal is broken and the contents of which have been
partially removed, within a motor vehicle in a park area, which is prohibited, to wit:
SMIETANA operated said vehicle and was found to be in possession of a two open 12-ounce
cans of Pabst Blue Ribbon beer; one can was located in the cup holder behind the center
console and the other was being held by the vehicle passenger, both open and approximately
¥, full; all in violation of Title 36, Code of Federal Regulations, Section 4.14(b).
Complainant, as and for probable cause, states the following:

1. Complainant is a Park Ranger with the National Park Service, Lake Mead
National Recreation Area, Clark County, Nevada, and has been employed as a law
enforcement officer for over 20 years.

As The following information is the result of either complainant’s own personal
investigation or has been provided by other law enforcement officers:

(a) On August 6, 2019, National Park Service Rangers Hunter West and
Jonathan Cummings were riding together on routine patrol within the boundaries of the
Lake Mead National Recreation Area, Clark County, Nevada.

(b) Ranger West observed an oncoming vehicle traveling northbound on
Lakeshore Drive that failed to dim the high beam headlights as they passed. Ranger West

turned northbound and began to follow this vehicle. Ranger West observed that the vehicle

 
10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 5 of 7

was drifting within the lane of travel and was traveling visibly faster than the posted speed
limit. Rangers West and Cummings confirmed the vehicle was traveling 70 mph in
the posted 50-mph zone with the calibrated Golden Eagle II Radar unit. Ranger West
activated his overhead lights and siren and stopped the vehicle at the Longview Overlook.

(c) Ranger West made contact with the vehicle operator who stated he
could not find his driver’s license and identified himself verbally as MAX SMIETANA. This
information was confirmed through a standard computer records check which also showed
that SMIETANA’s Nevada driver’s license was in a suspended status. This appears to be
due to a previous charge of driving under the influence. During this initial contact Ranger
Cummings, who was standing along the passenger side of the vehicle observed two open 12-
ounce containers of Pabst Blue Ribbon beer in the vehicle. One was located in a cup holder
behind the center console and the other was being held by a female identified as A.M. who
was seated in the front passenger seat. Additionally seated in the back seat of the vehicle
were A.M.’s two children ages three and four who were properly secured in child safety seats.

(d) During this face-to-face contact with MAX SMIETANA, he stated
that he was lost and was trying to get to North Las Vegas. It appeared to Ranger Cummings
that SMIETANA was having difficulty trying to find his driver’s license and was fumbling
with different items. At one point during the contact Ranger Cummings detected a strong
odor of an alcoholic beverage on SMIETANA’s breath, however SMIETANA stated to
Ranger West that he had not consumed any alcohol.

(e) The following are the results of Field Sobriety Tests administered to

MAX SMIETANA.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 6 of 7

1, Horizontal Gaze Nystagmus test: SMIETANA’s eyes lacked
smooth pursuit in his right eye, had distinct and sustained nystagmus at maximum deviation
in both eyes, and showed onset of nystagmus prior to 45 degrees in both eyes.

2s Walk and Turn test: During the Instruction Stage SMIETANA
was unable to maintain balance. During the Walking Stage he used his arms for balance,
did not touch heel-to-toe, did not take the instructed number of steps, and did not turn as
instructed.

3. One Leg Stand Test: SMIETANA swayed while balancing.

4. Preliminary breath test: SMIETANA’s result of this test was
.103 percent by weight of alcohol.

(f) Based on Ranger West’s training and experience, MAX
SMIETANA’s physical and objective symptoms of intoxication, Ranger West formed the
opinion that SMIETANA had been operating a motor vehicle while under the influence of
alcohol and placed SMIETANA under arrest.
///
///
///
///
///
dif
///
///

///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00584-NJK Document1 Filed 08/07/19 Page 7 of 7

(g) MAX SMIETANA was transported to the Boulder Beach Ranger
Station where Ranger Cummings administered an “Intoxilyzer 8000” breath test to him.
The results of the test were 0.098 grams and 0.089 grams of alcohol per 210 liters of breath

respectively.

    

HRIS RAYNOLDS, Park Ranger
National Park Service

SUBSCRIBED and SWORN to before me

this_ ~)”> Wr aay of August, 2019.

 

A Ls \
HONGRABI) we J. KOPPE
UNITED STAT eee JUDGE

 
